

114 S359 IS: Taxpayer Bailout Protection Act
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 359IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mr. Cassidy (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title I of the Patient Protection and Affordable Care Act to impose restrictions on the
			 risk corridor program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taxpayer Bailout Protection Act. 2.Restrictions on PPACA risk corridor programSection 1342(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18062(b)) is amended—
 (1)in paragraph (1), by striking The Secretary and inserting Subject to paragraph (3), the Secretary; and (2)by adding at the end the following new paragraph:
				
					(3)Safeguard to protect taxpayers
 (A)In generalThe Secretary shall ensure that the amount of payments to plans under paragraph (1) for a plan year beginning during calendar year 2014, 2015, or 2016 does not exceed the amount of payments to the Secretary under paragraph (2) for such plan year.
 (B)Adjustment to protect taxpayersThe Secretary shall proportionately decrease the amount of payments to plans under paragraph (1) in order to ensure that the requirement of subparagraph (A) is satisfied each year..